    Case: 1:18-cv-02341 Document #: 72 Filed: 02/27/20 Page 1 of 3 PageID #:1356




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ROBERTO ALMODOVAR, JR.,                       )
                                              )
       Plaintiff,                             )
                                              )      Case No. 18 C 2341
       v.                                     )
                                              )      Magistrate Judge M. David Weisman
REYNALDO GUEVARA, et al.,                     )
                                              )
       Defendants.                            )

                                             ORDER

       This case is before the Court on defendants’ motion for entry of confidentiality order [44],
which the Court denies without prejudice.

                                            Discussion
        As currently phrased, the proposed confidentiality order deems CRs to be confidential.
(ECF 44-1 ¶ 1(b).) Plaintiff contends that the CRs should be produced in full, unredacted form
because the Illinois Appellate Court has held CRs are public documents under IFOIA, see Kalven
v. City of Chicago, 7 N.E.3d 741 (Ill. App. Ct. 2014). However, the fact that CRs are now subject
to public disclosure under IFOIA does not mean that they are devoid of confidential information.
On the contrary, IFOIA contains a laundry list of information that must be redacted from CRs and
other documents it deems to be public records. See 5 Ill. Comp. Stat. 140/7. Because unredacted
CRs contain confidential information they should be treated as confidential under any amended
protective order.

        The Court appreciates, however, that plaintiff may want to show CRs to, for example,
witnesses or potential witnesses which, under the proposed order, plaintiff cannot do unless he
obtains redacted CRs through the IFOIA process. Plaintiff should not have to start a separate
proceeding to obtain usable discovery in this case. Accordingly, any amended proposed order
must contain a procedure for plaintiffs to request from defendants redacted CRs that he can share
with third parties. To protect plaintiff’s litigation strategy from disclosure, any amended proposed
order must designate one or more people in the City’s law department who are not working on this
case to receive and fulfill plaintiff’s requests for IFOIA-redacted CRs. Moreover, the people so
designated by the City must not share any information about the requested CRs with the people
who are working on this case. This redaction protocol strikes the right balance between plaintiff’s
right to pursue his case, the third-party privacy interests implicated by IFOIA, and defendants’
interest in a cost-effective method for complying with discovery.

       Plaintiff also contests the portion of paragraph 1(b) of the proposed protective order that
designates as confidential “other information that is of a sensitive or non-public nature.” (See ECF
44-1 ¶1(b).) Absent an explanation of what documents fall into this category and why they should
    Case: 1:18-cv-02341 Document #: 72 Filed: 02/27/20 Page 2 of 3 PageID #:1357




be deemed confidential, defendants have not shown good cause for this provision.

         Next, plaintiff challenges paragraph 2(c) of the proposed order, which allows the parties to
file a motion asking the Court to deem as confidential documents that were produced in other
litigation “without the protections of any confidentiality order.” (See ECF 44-1 ¶ 2(c).) Plaintiff
argues that this paragraph “allows Defendants at any time and for any reason to move this court to
designate a document as confidential whether the document was produced intentionally to third
parties or whether it’s already well entrenched in the public domain.” (ECF 52 at 12.) That is a
possibility, though if counsel takes their obligations as officers of the Court seriously it should be
more theoretical than real. Nonetheless, to address plaintiff’s concerns on that front, any amended
proposed order should include a frivolity provision such as the one proposed by plaintiff. (See id.
at 12-13 (suggesting the following language: “If, pursuant to this provision, a party moves to
designate as confidential a document that is readily available in the public domain, is already in
the hands of multiple third-parties, or was knowingly or purposefully (rather than inadvertently or
unlawfully) produced to any third-party without a confidentiality order, the motion will be deemed
frivolous and the nondesignating party shall be entitled to fees and costs for having to respond to
the motion.”).)

       Plaintiff also objects to paragraph 5 of the proposed order, which states that:

       [T]he responding party shall have the right to redact from all documents produced
       in discovery social security numbers, dates of birth, and information covered by the
       Juvenile Court Act, as well as, for security reasons, all references to a current or
       former individual police officer’s confidential information about him/herself and
       his/her family, including but not limited to, social security number, home address,
       home and cellular telephone number(s), personal email address(es), the names of
       family members and the names of insurance beneficiaries.

(ECF 44-1 ¶ 5.) Plaintiff contends that redacting personally identifying information such as dates
of birth (“DOBs”) and social security numbers would hamper his ability to locate witnesses. Given
that DOBs and social security numbers are virtually currency in our technology-dependent society,
the Court agrees that they should be protected from disclosure. See, e.g., Federal Rule of Civil
Procedure 5.2(a)(2) (mandating that court filings should not include an individual’s date of birth,
but rather only the year of birth). However, if plaintiff demonstrates to the Court that he has good
cause for seeking a DOB or social security number, the Court will order defendants to produce it.
The same is true for any documents defined as “juvenile law enforcement records” under the
Illinois Juvenile Court Act. See 705 Ill. Comp. Stat. 405/1-3(8.1), 1-7. As with the redaction
protocol, this process balances plaintiff’s right to pursue his claims with third parties’ privacy
interests in their personally identifying information. As to confidential information regarding
police officers and their families, the Court will also entertain any motion that can show good
cause for the production of such information.

        Finally, plaintiff objects to the omission from the proposed order of paragraph 8 of the
Model Confidentiality Order, which states: “Except on privilege grounds not addressed by this
Order, no party may withhold information from discovery on the ground that it requires protection
greater than that afforded by this Order unless the party moves for an order providing such special

                                                  2
   Case: 1:18-cv-02341 Document #: 72 Filed: 02/27/20 Page 3 of 3 PageID #:1358




protection.” (See ECF 44-1 ¶ 8.) Defendants say “[i]f the Court agrees to allow Defendants’
Proposed Paragraph 5, then Defendants have no objection to including Paragraph 8.” (ECF 59 at
11-12.) Because the Court is ordering the inclusion of paragraph 5 in any amended proposed order,
paragraph 8 must be included as well.

                                          Conclusion
       In short, defendants’ motion for entry of confidentiality order [44] is denied without
prejudice to the submission of a proposed amended confidentiality order that comports with this
Order.

SO ORDERED.                                 ENTERED: February 27, 2020




                                            M. David Weisman
                                            United States Magistrate Judge




                                               3
